The court being advised in the premises finds for the relator and against the industrial commission of Ohio, and that the relator recovered a final judgment in the court of common pleas of Lucas county for the sum of $1,820.14, with interest from the 13th day of September, 1920, and $11 per week from the 17th day of November, 1920, and continuing for one hundred sixty-three and five-sevenths weeks; and that James Harrington Boyd, counsel *605for the relator, recovered a final judgment in the same proceeding for services rendered and expenses incurred for the relator, in the sum of $1,148.54, with interest from the 15th day of February, 1921, in which judgment was merged a former judgment for compensation and expenses in favor of said Boyd and on behalf of this relator; and that the said industrial commission paid upon the judgment in favor of this relator on the 16th day of November, 1921, the sum of $2,404.71, and on the 15th day of November, 1921, paid upon the latter judgment to the said James Harrington Boyd, the sum of $800, and that the relator is entitled to a peremptory mandamus herein against the industrial commission of Ohio, ordering and directing the said industrial commission to pay the balance due upon said judgments.
It is therefore ordered, that a peremptory writ of mandamus issue against the industrial commission of Ohio, directing it to issue and deliver to the relator, its warrant on the treasury of the state of Ohio, drawn against the workmen’s compensation fund, for the sum of $1,820.14, with interest from the 13th day of September, 1920, to this date — and in addition thereto, $11 per week from the 17th day of November, 1920, to this date, with interest upon such several weekly payments from the respective due dates of each to this date, less the sum of $2,-404.71 paid on the 16th day of November, 1921, credit thereof entered as of said date; and to issue and to deliver its warrant in favor of James Harrington Boyd, as counsel for the relator, drawn upon the treasury of the state of Ohio and against the workmen’s compensation fund, in the sum of $1,148.-54, with interest from the 15th day of February, *6061921, less the sum of $800 paid on the 15th day of November, 1921, credited on said date.

Writ to issue.

Johnson, Hough, Wanamaker, Robinson and Matthias, JJ., concur.